Title: To George Washington from James Wilkinson, 9 November 1779
From: Wilkinson, James
To: Washington, George


        
          sir
          Philadelphia Novr 9th 1779
        
        I was last Evening honored with your Letter of the 2nd Inst: & shall pay every practicable attention to the Mandate therein contained; in the mean time the justice I owe my Character obliges me to assure your Excellency, that no Moment of my time since my Arrival in this place has been otherwise employed than in direct pursuit of the Interests of the Army & of the Public; and I am confident I have it amply in my Power to convince you that my presence has been productive of more good here, than it could have effected elsewhere, the conviction of which will I hope induce your Excellency to pardon the breach of punctuality I have commited by not returning to Came so soon as I promised: I feel great uneasiness from not having it in my Power to pay instant obedience to your order, as I am sensible of the Necessity for my presence at Camp, and I hope I shall not be condemned when I inform your Excellency that very interesting & essential Business with the Board of War & the Treasury, will absolutely prevent my leaving the City before the 17th or 18th Inst. at which time I shall go to Camp prepared to remain constantly with the Army, or at such place as you shall direct, during the Winter. The Necessities of the Troops which demand instant consideration can be relieved on your Excellencys Order without inducing the least irregularity or Injustice, as the Issues will be made to the state Clothiers, or persons acting in their Line, on Account of their respective Quota, liable to deduction at the general or future distribution. In all Issues which may take place before I reach Camp, I hope it will be observed that the Board of

War have delivered to the executive Council of this state 2,000 of the french Coats for the use of their Troops, & that the cut of their Clothing is in great forwardness under the Direction of the Governor & Council who will I doubt not make it compleat: I am informed by Mr Whittlesey purchasing Agent for the state of Connecticut, that he has provided a competency of Shirts, Shoes, Hats & under Cloths for the Troops of that state, and I understand from Dr Scudder, a Congressional Deligate from Jersey, that the Agent of that state is in Town, & will be able to provide for the Troops thereof.
        Inclosed your Excellency will receive Returns, of the Clothing recd from Messrs Mease & Measam, of the Quantity forwarded to New Burgh, & of the Issues which have been made at this place, the residue of the Clothing here will be in motion by the 15th Inst. I have taken every precaution to secure & facilitate its Transport to New Burgh (as well from springfield as from hence), & I am much surprized to find by your Letter that large supplies have not arrived at that place, as the Returns will shew that large Quantities have been a long time in Motion.
        I find by a Letter from Lancaster that 4261 pair of Shoes were sent from thence to Camp the 21st of last Month, & I am informed by Mr Henry Comy of Hides for the state, that Col. Hooper has seized from his Assistants between 2 & 3000 pair more, which have been delivered to the Troops under Majr Genl sullivan at East Town.
        I received your Excellencys Letter respecting the Western Department on the 28th Ultimo & shall see the supplies ordered by the Board of War sent off in three or four Days—And I am with every possible respect Your Excellencys Most Obdt & mos. hble servt
        
          James Wilkinson
        
      